DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response and amendments filed 2 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites, “the air outlet opening out of the second side surface of the tool body in the actuation direction of the operation portion” (emphasis added).  This is deemed to be new matter, because while the specification notes that the air outlet opening (40) is disposed on a second side surface of the tool body (PG Pub paragraphs 0038-0039) it does not denote that the opening is in a direction of the operation portion (30).  In particular fig. 3 appears to show an that opening (40) is in a downward direction which connects it to the duster pipe (42).

    PNG
    media_image1.png
    714
    584
    media_image1.png
    Greyscale

What is indicated in the figures as opening 40 appears to be capped over and results in a downward direction being the only available opening for the escaping air.

Regarding claims 2-8, the claims are dependent on claim 1 and contain all the same subject matter as that rejected claim and are therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (PG Pub 2010/0116865 A1) hereinafter referred to as Ogawa in view of Fujiyama et al. (PG Pub 2010/0096428 A1) hereinafter referred to as Fujiyama.
Regarding claim 1, Ogawa (figs. 26-27) discloses a driving tool (fig. 26; see figs. 17 and/or 1 for some reference numbers) which includes an air duster structure that is configured to jet air out of a nozzle (107a) by using externally supplied compressed air, the driving tool comprising: 
a tool body (101; 1) having a striking mechanism (paragraph 133; #5) inside; 
a grip (104; 14) protruding from the tool body in an orthogonal direction; 
a nose portion (103; 9) protruding on a tip of the tool body, the nose portion having an ejecting hole from which a fastener is ejected (paragraph 137; paragraph 97); 
an operation portion (119; fig. 27A-B) disposed on a first side surface of the tool body (fig. 27A – right side) in a position such that it can be depressed in an actuation direction (fig. 27A – right to left) with a finger of a user's hand grasping the grip (fig. 26; paragraph 158), wherein the actuation direction is orthogonal to a direction of ejection of the fastener (fig. 27A – top to bottom); 
a valve member (125) provided with the operation portion, wherein the valve member is structured so as to slide along with the depression of the operation portion (figs. 27A-B; paragraph 158); and 
an air outlet (opening connecting valve member 125 with top of pipe 108 as seen in fig. 27A-B) which is configured to release air to an outside of a housing of the tool body, 
wherein the nozzle (107a) is positioned such that, when the operation portion is operated, the nozzle jets air substantially parallel to the direction of ejection of the fastener (fig. 26; paragraph 158), and 
a duster pipe arrangement (108) connecting to the air outlet and the nozzle, wherein the duster pipe arrangement is disposed outside (figs. 26-27B) the housing of the tool body, and 
the air outlet is disposed on a second side surface of the tool body opposite to the operation portion (fig. 27B; opening connecting valve member 125 with top of pipe 108 is on a left side of the tool housing opposite the right side the operation portion 119 is on), the air outlet opening out of the second side surface of the tool body.  

Ogawa disclose the air outlet opening out of the second side surface of the tool body, but fails to disclose the air outlet opening out of the second side surface of the tool body in the actuation direction of the operation portion.
However, Fujiyama (fig. 12) teaches a valve member (132) for a duster pipe arrangement (100a) connecting to an air outlet (118) and the nozzle (145, 118a) wherein the air outlet (118) opens out of the second side surface of the body (121) in the actuation direction (fig. 12 – bottom to top) of the operation portion (144).
Given the teachings of Fujiyama, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have modified the valve of Ogawa to have the opening open out the second side surface of the body and in the actuation direction.  The exact location of the opening of a valve is generally understood to be a matter of obvious design choice.  Examples for motivations as to why one might be motivated to locate them at different positions would be to allow easer access to the opening for attachment of pipes and to preserve the direction of flow of the air so as to help it maintain flow rate for as long as possible.

Regarding claim 2, Ogawa (figs. 26-27) discloses wherein one end of the duster pipe arrangement (108) is connected to the air outlet through a joint part on a side surface of the housing of the tool body, and but does not disclose the other end of the duster pipe arrangement is fixed by a tip cover member covering a tip of the tool body and is configured to communicate with the nozzle provided on the tip cover member.
However, Ogawa (figs. 17-19) teaches the other end of the duster pipe arrangement (108) is fixed by a tip cover member (114, 115, 127; figs. 17-19) covering a tip of the tool body and is configured to communicate with the nozzle provided on the tip cover member (fig. 17).
Given the teachings of Ogawa (figs. 17-19), it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the embodiment of Ogawa (figs. 26-27) to have a tip cover member for the end of the nozzle.  Doing so would ensure that the nozzle was aimed at a specific area outside the tool and protect the nozzle and surrounding pipe from damage.

Ogawa discloses wherein one end of the duster pipe arrangement (108) is connected to the air outlet through a joint part on a side surface of the housing of the tool body, but fails to disclose it is connected to the air outlet through a joint part rotatably provided on a side surface of the housing of the tool body.
However, Fujiyama (figs. 7-8) teaches wherein one end of the duster pipe arrangement (46a) is connected to the air outlet (47) through a joint part rotatably (paragraphs 79-81) provided on a side surface of the tool.
Given the teachings of Fujiyama, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the air outlet of Ogawa to have the feature of being rotatable.  Doing so would allow for repositioning of the duster pipe arrangement as might be desired to achieve a different angle or position of the air blow or to reduce any force on the pipe connection by allowing it to rotate so as not to be worn out as it moved around.

Regarding claim 4, Ogawa (figs. 26-27) discloses a flow amount adjustment mechanism (119, 125, 126) configured to adjust an amount of air jetted out of the nozzle (paragraph 158), wherein the flow amount adjustment mechanism includes at least the valve member and the operation portion (119).

Regarding claim 5, Ogawa (figs. 26-27) discloses wherein the flow amount adjustment mechanism (119, 125, 126) is configured to adjust the amount of air jetted out of the nozzle in accordance with an operation amount of the operation portion (119; paragraph 158).

Regarding claim 6, Ogawa (figs. 26-27) is deemed to disclose wherein the valve member (125) and the air outlet (opening connecting valve member 125 with top of pipe 108 as seen in fig. 27A-B) are disposed in a pushing direction of the operation portion (119; both are located along the outer circumference of 125 and thus are deemed to meet this limitation).
Alternatively, wherein the Applicant might argue that they are not both “disposed in a pushing direction of the operation portion”, the Office further points to Fujiyama.
Fujiyama (fig. 12) teaches wherein the valve member (132) and the air outlet (118) are disposed in a pushing direction of the operation portion (144).
Given the teachings of Fujiyama, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the air outlet and valve member disposed in a direction of the pushing of the operation portion.  The orientation of an opening in a valve member is generally understood to be a matter of obvious design choice for the purposes of having the opening release at a desired space or point on the tool to allow for easier connection of a duster pipe or proper orientation thereof.

Regarding claim 7, Ogawa discloses a trigger (109; figs. 17 and 26) that actuates the striking mechanism (paragraph 133),
wherein the operation portion (119) is disposed on the first side surface of the tool body in a position such that it can be depressed in the actuation direction with an index finger of the user’s left hand when the user grasps the grip such that the trigger can be pulled by the index finger of the user’s left hand or with a thumb of a user’s right hand when the user grasps the grip such that the trigger can be pulled by an index finger of the user’s right hand (As seen in figs. 17 and 26, the invention of Ogawa is deemed to be usable in the claimed manner).

Regarding claim 8, Ogawa discloses a trigger (109; figs. 17 and 26) that actuates the striking mechanism (paragraph 133), the trigger located on the grip of the tool body (the trigger is deemed to be connected to the top portion of the grip), wherein the operation portion is disposed on the first side surface of the tool body adjacent to the trigger (figs. 17 and 26).
Wherein the Applicant may argue that the trigger is not located on the grip, the Office takes official notice that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the trigger be located on the grip.  Having a trigger located directly on the grip was a notoriously well-known position in the art of power tools for a trigger to be.  Doing so provides easy access for a user to actuate the tool while keeping their hand on the grip.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (PG Pub 2010/0116865 A1) in view of Fujiyama (PG Pub 2010/0096428 A1) in view of Brunner et al. (US Patent 4,941,605) hereinafter referred to as Brunner.
Regarding claim 3, Ogawa fails to disclose wherein the duster pipe arrangement is a flexible tube which is elastically deformable.
However, Brunner teaches an air guiding pipe for blowing air wherein the pipe is a flexible tube which is elastically deformable (13’, 113; col. 1 lines 55-61).
Given the teachings of Brunner, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the duster pipe arrangement of Ogawa with the elastically deformable flexible tube of Brunner.  While Ogawa does note that its duster pipe arrangement is made of metal, Ogawa does have its pipe turn and change positions and orientations as it moves across the tool body.  Brunner sets forward a solution for this type of change in orientation by making use of a flexible and elastically deformable tube.  The use of such pipes and tubes in the pneumatic tool art was commonly understood at the time of effective filing and provides benefits in terms of reduction of cost of materials and manufacturing and allowing the tube to assume whatever position is needed by the end user.

Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments are directed toward newly amended subject matter which is deemed to introduce new matter.  That issue aside, Fujiyama is deemed to teach the obviousness of the newly claimed valve arrangement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731